GLICKSTEIN, Judge,
concurring in part and dissenting in part.
I would affirm on the contribution claim, but reverse on the equitable subrogation claim. Because the parties do not challenge the determination that the provisions of chapter 766, Florida Statutes (1989), are applicable to appellant’s case against appellees, it appears to me that the proper method for appellees to have challenged the sufficiency of appellant’s presuit investigation was by the motion provided for in section 766.206, Florida Statutes (1989). Deciding this issue on summary judgment where appellees failed to move for a determination pursuant to section 766.206 contravenes the spirit of section 766.206 and the ease law interpreting this section.